The questions propounded by the Court of Appeals came before the entire court composed of six Justices. Russell, Chief Justice, Beck, Presiding Justice, and Bell, Justice, being of the opinion that both questions should be answered in the affirmative, and Atkinson, Gilbert, and Hutcheson, Justices, being of the opinion that they should both be answered in the negative, the questions must be returned to the Court of Appeals without instruction, since the court being evenly divided can not agree what answers should be given to the questions propounded.